[Cite as Worley v. Sargus, 2013-Ohio-864.]
                            STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

STATE ex. rel. JOHNNYJ. WORLEY,                 )
                                                )
        RELATOR,                                )
                                                )
V.                                              )           CASE NO. 12 BE 38
                                                )
JUDGE JENNIFER L. SARGUS,                       )               OPINION
                                                )                AND
        RESPONDENT.                             )           JUDGMENT ENTRY

CHARACTER OF PROCEEDINGS:                       Writ of Procedendo

JUDGMENT:                                       Dismissed

APPEARANCES:
For Relator                                     Johnny J. Worley
                                                #A577894
                                                15802 State Route 104 North
                                                P.O. Box 5500
                                                Chillicothe, Ohio 45601

For Respondent                                  No brief filed




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                Dated: March 8, 2013
[Cite as Worley v. Sargus, 2013-Ohio-864.]
PER CURIAM.

        {¶1}      Relator Johnny J. Worley has filed a pro se petition for a writ of
procedendo asking this court to compel respondent Belmont County Common Pleas
Court Judge Jennifer L. Sargus to rule on his motion contesting his sexual offender
classification.
        {¶2}      In 2008, Worley was convicted and sentenced in the Belmont County
Common Pleas Court on one count of second-degree-felony sexual battery for an
offense which occurred in 2007. R.C. 2907.03(A)(5). State v. Worley, Belmont C.P.
No. 08 CR 0037. Worley did not appeal his conviction or sentence.
        {¶3}      On January 23, 2012, Worley filed in the trial court a “Petition to
Invalidate the Classification, Registration, and Notification Requirements of Ohio
Revised Code, Chapter 2950, under the AWA and Megan’s Law.” In his pro se
petition for writ of procedendo before this court, Worley states that he filed the
petition below pursuant to the Ohio Supreme Court’s decision in State v. Williams,
129 Ohio St.3d 344, 2011-Ohio-3374, 344, 952 N.E.2d 1108. The question posed in
Williams was whether Senate Bill 10 (Ohio’s version of the Adam Walsh Act) was
unconstitutionally retroactive as applied to an offender who committed a sex crime
before its January 1, 2008 enactment date. In response to that question, the Ohio
Supreme Court stated:

        When we consider all the changes enacted by S.B. 10 in aggregate, we
conclude that imposing the current registration requirements on a sex offender
whose crime was committed prior to the enactment of S.B. 10 is punitive.
Accordingly, we conclude that S.B. 10, as applied to defendants who
committed sex offenses prior to its enactment, violates Section 28, Article II of
the Ohio Constitution, which prohibits the General Assembly from passing
retroactive laws.

Id. at ¶ 21.
        {¶4}      Presumably, since it appears that Worley was sentenced after the
effective date of S.B. 10 (January 1, 2008) for an offense which occurred before the
                                                                              -2-


act’s effective date, Worley seeks to have his sex offender classification set aside in
accordance with the Williams decision.
       {¶5}   On July 6, 2012, Worley filed in the trial court a “Motion to Vacate and
Correct Defendant’s Sentence Pursuant to the Laws in Effect at the Time the Crime
Occurred.” Worley states that this motion was also based on the Williams decision.
Worley filed the present writ for procedendo before this court on November 19, 2012,
contending that the Belmont County Common Pleas Court has yet to rule on either of
his filings below and asking this court to compel it to do so.
       {¶6}   The criteria for relief in procedendo are well-established. The relator
must demonstrate: (1) a clear legal right to proceed in the underlying matter; and (2)
the lack of an adequate remedy in the ordinary course of the law. State ex rel.
Charvat v. Frye, 114 Ohio St.3d 76, 2007-Ohio-2882, 868 N.E.2d 270, ¶ 13. A writ of
procedendo is appropriate when “a court has either refused to render a judgment or
has unnecessarily delayed proceeding to judgment.” State ex rel. Weiss v. Hoover
(1999), 84 Ohio St.3d 530, 532, 705 N.E.2d 1227.
       {¶7}   However, during the pendency of this matter, the trial court did rule on
Worley’s motion. On December 18, 2012, the trial court ruled that Worley’s motion
was moot, reasoning that it was without jurisdiction or authority to act as its own
appeal forum.
       {¶8}   Since the trial court has ruled on his motion, his petition for a writ of
procedendo before this court is moot. “Neither procedendo nor mandamus will
compel the performance of a duty that has already been performed.” Martin v.
Judges of the Lucas Cty. Court of Common Pleas, 50 Ohio St.3d 71, 72, 552 N.E.2d
906 (1990). As such, Worley’s petition for writ of procedendo is hereby dismissed as




moot. Costs assessed to relator.
                          -3-



Donofrio, J. concurs.
Waite, J. concurs.
DeGenaro, P.J. concurs.